306 S.W.3d 711 (2010)
Robert Derr YOUNG, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71069.
Missouri Court of Appeals, Western District.
April 6, 2010.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, Presiding, JAMES M. SMART, JR., Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Robert Young appeals from the trial court's denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Young claims that the trial court erred in denying his Rule 24.035 motion because counsel advised him that he would likely receive probation. He contends that but for this advice he would not have pleaded guilty and would have insisted on going to trial. We affirm. Rule 84.16(b).